Title: From Alexander Hamilton to Staats Morris, 21 June 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir
            New-York June 21st. 1779
          
          Your two letters of the 12th. and 18th. instant, I have received—
          I am very well satisfied with the arrangement, for guarding the Ship Yards at Baltimore, mentioned in the former — But you will understand that you are to furnish the guard, if hereafter the interruption of that arrangement shall render it necs necessary.
          I take it for granted that, the deserters, you mention, (in your letter of the 18th.) to have surrendered themselves to you, belong to the some Company stationed in the Southern Extremity; In this case you will send them by water to Charleston with a letter to Genl. Pinckney stating the circumstances of their surrender
          With consideration &
           Capt. S. Morris
        